Citation Nr: 1531514	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-45 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen of a claim of entitlement to service connection for a lower back disorder.  

2.  Entitlement to service connection for a lower back disorder, to include as secondary to service-connected right and left knee retropatellar syndrome.  

3.  Entitlement to service connection for right lower extremity sciatica, to include as secondary to a lower back disorder.  

4.  Entitlement to service connection for left lower extremity sciatica, to include as secondary to a lower back disorder.  

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for a hip disorder, to include as secondary to service-connected right and left knee retropatellar syndrome.  

7.  Entitlement to service connection for right knee arthritis.  
8.  Entitlement to service connection for left knee arthritis.  

9.  Entitlement to an initial compensable evaluation for service-connected headaches, prior to December 18, 2012.  

10.  Entitlement to an initial evaluation in excess of 10 percent for service-connected headaches on and after December 18, 2012.  

11.  Entitlement to an evaluation in excess of 10 percent for service-connected right knee retropatellar syndrome.  

12.  Entitlement to an evaluation in excess of 10 percent for service-connected left knee retropatellar syndrome.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1999 to December 1999 an October 2000 to March 2002, with additional service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and August 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The RO in Atlanta, Georgia certified this case to the Board on appeal.  

In April 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  

The Board notes that the Veteran did not specifically indicate in her October 2013 VA Form 9 that she wished to appeal the issue of entitlement to increased initial evaluation for headaches.  However, the RO subsequently certified the issue on appeal to the Board in August 2014.  The Board also heard testimony on that issue at the April 2015 hearing.  Based on the foregoing, the Board may fairly construe the Veteran's appeal as encompassing the issue of entitlement to an increased evaluation for headaches.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Accordingly, the Board finds that the issue of entitlement to increased initial evaluation for headaches is on appeal.  

During the pendency of the appeal, the RO issued a September 2013 rating decision, increasing the initial noncompensable evaluation for service-connected headaches to 10 percent effective from a December 18, 2012 VA examination.  As such, the Veteran's headaches are currently assigned a noncompensable evaluation as of the November 24, 2008 date of claim for service connection, and a 10 percent evaluation from December 18, 2012.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues of entitlement to higher initial evaluations remain on appeal, and have been recharacterized as reflected on the title page.  

The issues of entitlement to service connection for lower back pain and sciatica; as well as increased evaluation for service-connected right knee retropatellar syndrome, left knee retropatellar syndrome, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The RO previously denied the claim of entitlement to service connection for a lower back disorder in a September 2002 rating decision.  The Veteran initiated an appeal with a January 2003 notice of disagreement, but did not perfect an appeal following the June 2003 statement of the case, and did not submit new and material evidence within the appellate period after issuance of that statement of the case.  

2.  The evidence received since the September 2002 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a lower back disorder.

3.  On April 17, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant on the record at her Board hearing that she wanted to withdraw the issues of entitlement to service connection for hearing loss, a hip disorder, right knee arthritis, and left knee arthritis.  


CONCLUSIONS OF LAW

1.  The September 2002 rating decision denying the claim of entitlement to service connection for a lower back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2002).  

2.  Evidence received since the September 2002 denials is new and material, and the claim of entitlement to service connection for a lower back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for withdrawal have been met, and the issues of entitlement to service connection for hearing loss, a hip disorder, right knee arthritis, and left knee arthritis are dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In the decision below, the Board has reopened the Veteran's claim of entitlement to service connection for a lower back disorder.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  

In the September 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a lower back disorder without indication of a current diagnosis.  The Veteran was notified of this decision and her appellate rights.  While she did initiate an appeal with a January 2003 notice of disagreement, she did not perfect that appeal following the RO's June 2003 statement of the case.  The RO also received no relevant evidence pertaining to this claim within one year of the September 2002 rating decision or 60 days of the June 2003 statement of the case.  Therefore, this decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2002).  

In September 2007, the Veteran filed to reopen the claim of entitlement to service connection for a lower back disorder.  The RO denied the claim again in the April 2008 rating decision on appeal, without addressing the threshold question of whether the Veteran had filed new and material evidence sufficient to reopen the claim.  Nevertheless, the Board has a jurisdictional responsibility to consider whether it is proper for that claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

To reopen a previously denied claim, there must be new and material evidence.  New and material evidence is evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The Veteran separated from service in March 2002, and the RO obtained her service treatment records when she filed her April 2002 claim of entitlement to service connection for a back condition.  At the time of the September 2002 rating decision, the evidence of record included her service treatment records.  While the service treatment record do show treatment for a lower back injury following an arrest by military police, and an October 2001 profile for back and wrist pain during her active duty from October 2000 to March 2002; the RO considered these injuries as resolved without permanent disability, and found no current diagnosis for a lower back disorder.  

Shortly after filing her September 2007 application to reopen her claim of entitlement to service connection for a back condition, she submitted copies of VA treatment records from the Atlanta VA Medical Center (VAMC) and East Point Community Based Outpatient Clinic (CBOC).  At the time of the April 2008 rating decision, the evidence of record included her service treatment records, her September 2007 claim, and the VA treatment records.  The VA treatment records still did not show diagnosis for a lower back disorder.  

However, the Veteran initiated her appeal with a June 2008 notice of disagreement.  During the appellate period, her VA treatment records showed X-ray evidence of degenerative disc disease at L3-L4 with disc space loss in September 2008, X-rays showing discogenic degenerative changes at L3-4 and mild facet atrophy in the lower lumber spine in December 2009, and degenerative changes at L3-4 in March 2010.  An April 2012 magnetic resonance imaging (MRI) further showed bulging disc at L3-4, resulting in mild canal stenosis, with partial effacement of the lateral recess; and mild facet joint arthropathy in the lower lumbar spine at L4-5 and L5-S1, with mild bilateral neural foraminal stenosis at the later level.  As this evidence was filed during the appellate period stemming from the April 2008 rating decision, it relates back to the Veteran's September 2007 application to reopen the claim of entitlement to service connection for a lower back disorder.  38 C.F.R. § 3.156(b).  

The evidence received since the September 2002 rating decision includes several radiological reports showing current diagnoses for a lower back disorder.  The Veteran also provided further lay statements as to her in-service injuries and testified at the April 2015 hearing.  Therefore, the Board concludes that new and material evidence has been presented to reopen the previously denied claim. 

Hearing Loss, a Hip Disorder, Right Knee Arthritis, and Left Knee Arthritis

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204(a).  Withdrawal may also be made on the record at a hearing.  38 C.F.R. § 20.204(b)(1).  

In the present case, the Veteran and her authorized representative withdrew the issues of entitlement to service connection for hearing loss, a hip disorder, right knee arthritis, and left knee arthritis on the record at her April 2015 hearing.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.






      (CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for lower back disorder is reopened, and to this extent only, the appeal is granted.  

The issue of entitlement to service connection for bilateral hearing loss is dismissed.  

The issue of entitlement to service connection for a hip disorder is dismissed.  

The issue of entitlement to service connection for right knee arthritis is dismissed.  

The issue of entitlement to service connection for left knee arthritis is dismissed.  


REMAND

Initially, remand is required to obtain outstanding VA treatment records.  At the April 2015 videoconference hearing, the Veteran testified that she had been to the emergency room for treatment of her service-connected headaches three times in the past year, with two of those times occurring in the past month.  The VA treatment records reflect the February 2015 emergency room treatment for headaches, but these are the most recent VA treatment records available.  As the Veteran testified as to March 2015 emergency room treatment for headaches, remand is required to obtain those treatment records.  

Moreover, this emergency room treatment suggests an increase in the severity of service-connected headaches since the most recent VA examination for headaches in December 2012.  Therefore, remand is also required for a current VA examination.  Similarly, the Veteran testified that her knees have a more severely limited range of motion than is reflected in the most recent VA examination in March 2010.  Therefore, remand is also required for a more current VA examination for this issue as well.  

With regard to the Veteran's claim of entitlement to service connection for a lower back disorder and sciatica, the Veteran attended VA examinations in March 2010 and December 2013.  She raised the argument of secondary service connection for her lower back disorder as due to her service-connected retropatellar syndrome of each knee in a December 2007 statement.  The March 2010 examiner offered an opinion on the possibility of secondary service connection, but wanted an MRI before offering any opinion on the possibility of direct service connection.  The December 2013 examiner could not offer an opinion without resorting to speculation.  Therefore, remand is required for a new VA examination for this issue as well.  Finally, the Veteran argued in August 2011 for secondary service connection for her sciatica as due to her lower back disorder.  On remand, the examiner should be asked to address this assertion as well.  

Accordingly, the case is REMANDED for the following action:

1.  Secure any outstanding, relevant VA medical records, to include any records dated from February 2015 to the present from the Atlanta VAMC and East Point CBOC.  

2.  After the outstanding VA treatment records are associated with the claims file, provide the Veteran an appropriate examination to determine the etiology of each diagnosed low back disorder, and each disorder of the lower extremities that may be related to a lower back disorder.  The claims file, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies such as X-rays, MRIs, or EMGs, must be accomplished; and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

Based on the medical findings and a review of the claims file, the examiner is requested to offer an opinion on whether each of the diagnosed lower back disorders, is at least as likely as not (50 percent or greater probability) causally or etiologically related to the Veteran's service, to include injuries sustained in an arrest by military police, or as a result of road marches carrying a backpack.  The examiner should note that the service treatment records include notation for treatment of a back injury, and a profile due to back pain in October 2001.  

The examiner should also offer an opinion on whether any diagnosed lower back disorder is at least as likely as not (50 percent or greater probability) caused or aggravated (permanently worsened) by the Veteran's service-connected retropatellar syndrome of each knee.  

The examiner should finally offer an opinion on whether any diagnosed neurological disorder of the lower extremities is at least as likely as not (50 percent or greater probability) caused or aggravated by a lower back disorder.  

3.  After the outstanding VA treatment records are associated with the claims file, provide the Veteran an appropriate examination to determine the current severity and manifestations of her service connected right and left retropatellar syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and lay statements.  The examiner should report all signs and symptoms necessary for evaluation of the Veteran's knee disabilities under the rating criteria.  

In particular, the examiner should provide the range of motion in degrees and state whether there is any form of ankylosis or equivalent functional impairment.  The examiner should further note any dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  Additionally, the examiner should state whether there is any malunion or nonunion of the tibia and fibula.  Finally, the presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  

4.  After the outstanding VA treatment records are associated with the claims file, provide the Veteran an appropriate examination to determine the current severity and manifestations of her service connected headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and lay statements.  The examiner should report all signs and symptoms necessary for evaluation of the Veteran's headaches under the rating criteria.  

In particular, the examiner should state whether the Veteran suffers characteristic prostrating attacks, and comment on the frequency and severity of such attacks (i.e., averaging one in 2 months over last several months; occurring on an average once a month over last several months; or, very frequent completely prostrating and prolonged attacks).  This VA examination should further include a statement of the effect of the Veteran's migraine headaches on her occupational functioning and daily activities.  

5.  After completing this indicated development, all of the claims remaining on appeal should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and her duly appointed representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


